iDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for the third continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/01/2020 has been entered. 

Election/Restrictions
Claims 1, 2, 3, 4, 5, 7, 8, 11, 15, 16, 54, 55, 61, 114, 116 – 119, 121 - 137 are allowable. 
Claims 3 & 4 were previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. 
Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups, as set forth in the Office action mailed on 10/18/2019, are hereby withdrawn and Claims 3 & 4 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2008/0008546 Dietens et al (‘Dietens hereafter), 
U.S. 2013/0268118 Grinstead et al. (‘Grinstead hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim Summary:
Claims 6, 9, 10, 12 - 14, 17 - 53, 56 - 60, 62 - 113, 115, 120, 138 - 141 have been canceled.
Claims 1, 2, 3, 4, 5, 7, 8, 11, 15, 16, 54, 55, 61, 114, 116 – 119, 121 - 137 are currently allowed. 
Claims 1, 128 are independent.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Schad (32550) on 01/05/2021.

The application has been amended as follows: 

1. (EXAMINER AMENDED) A tool for removing a wear member secured to earth working equipment, 
wherein the wear member has a front end,
side surfaces and a rear surface in which a mounting cavity is defined,
the tool comprising:
	at least one auxiliary tool to hold the wear member mounted on the earth working equipment and to move a retainer securing the wear member to the earth working equipment to a position that permits release of the wear member from the earth working equipment, 
wherein the at least one auxiliary tool includes a gripper with a pair of opposite arms that engage and simultaneously hold the side surfaces and rear surface of the wear member;
a manipulator movably supporting the at least one auxiliary tool;
a controller to direct movements of the at least one auxiliary tool and the manipulator so that they cooperate to hold the wear member, 
release the retainer and remove the wear member from the earth working equipment; and 
a mobile base support and have the capability to move the at least one auxiliary tool and the manipulator to different locations within a mine including from a first location away from the earth moving equipment with wear member to a second location suitable for replacement of the wear member. 

3. (Examiner Rejoined) A tool in accordance with claim 1 wherein the mobile base is a wheeled service station movable to a desired location for removing the wear member from the earth working equipment. 

4. (Examiner Rejoined) A tool in accordance with claim 1 wherein the mobile base is a tracked service station movable to a desired location for removing the wear member from the earth working equipment. 

128. (Examiner Amendment) A tool for removing a wear member secured to earth working equipment, wherein the wear member has a front end, side surfaces and a rear surface in which a mounting cavity is defined to receive a base of the earth working equipment, the tool comprising: 
at least one auxiliary tool to hold the wear member mounted on the earth working equipment, 
wherein the at least one auxiliary tool includes a gripper with a pair of opposite arms that engage and simultaneously hold the side surface and rear surfaces of the wear member; 
a manipulator movably supporting the at least one auxiliary tool; and
a controller to direct movements of the at least one auxiliary tool and the manipulator so they cooperate to hold the wear member and remove the wear member from the earth working equipment.

Claims 138 – 141 (Examiner Canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim[s] 1 & 128 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “wherein the at least one auxiliary tool includes a gripper with a pair of opposite arms that engage and simultaneously hold the side surface and rear surfaces of the wear member.”

The closest prior art is as cited were ‘Dietens & ‘Grinstead. ‘Dietens Para 0049 teaches a hand for gripping the tooth, that is capable of holding one side and a rear surface.  However, the hand is unable to hold both the sides and the rear surfaces simultaneously. ‘Grinstead, Fig 2 shows first and second opposing fingers or tongs #174a & #174b respectively, that are capable of holding one side and a rear surface.  However, the hand is unable to hold both the sides and the rear surfaces simultaneously.
Neither of these references provides the ability simultaneously hold the sides and the rear surfaces of the wear member. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  
Claims 2 - 5, 7, 8, 11, 15, 16, 54, 55, 61, 114, 116 – 119, 121 – 127 and 129 -137, are also allowed because they are dependent on claims 1 & 128.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
01/06/2021